internal_revenue_service number info release date uil xxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxxxxxx dear xxxxxxxx date t eo ra t this is in response to your letter dated date requesting information regarding the treatment for purposes of sec_4942 of the internal_revenue_code the code of a distribution by a private_foundation to a limited_liability_company that is treated as a disregarded_entity and whose sole member is a public charity the check the box regulations at reg t d 1997_1_cb_215 f_r effective date allow certain organizations to choose treatment as either a partnership or corporation or to be treated as a disregarded_entity for federal tax purposes announcement 1999_43_irb_545 confirms that a single member limited_liability_company is presumed to be a disregarded_entity where the sole member is a tax-exempt_organization described in sec_501 of the code including an organization described in sec_501 the limited_liability_company is recognized as an integral part of the tax-exempt_organization announcement requires the exempt owner of a disregarded limited_liability_company to treat the operations and finances of the limited_liability_company as its own for tax and information reporting purposes accordingly it follows that a distribution by a private_foundation to a limited_liability_company which is treated as a disregarded_entity for federal tax purposes and whose sole member is a public charity described in sec_501 of the code is treated as a distribution to the public charity for purposes of sec_4942 of the code i hope this information_letter is responsive to your information request if you have additional questions please contact xxxxxxx xxxxxx of this office at xxx- xxxx sincerely technical group marvin friedlander manager exempt_organizations
